In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. A, No. 524-400; to the Court of Appeal, Fourth Circuit, No. 2015-K-0632.
Stay recalled. Writ granted. The ruling of the District Court is reversed, and the motion to suppress the non-party witness’ statement is denied. We find under the totality of the circumstances, this statement was voluntary and is admissible. See State v. Lewis, 539 So.2d 1199,1201-02 (La.1989). This case is remanded to the District Court for further proceedings.
HUGHES, J., would deny.